          Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Crystal Irvine,                                    No. CV-20-01086-PHX-JAT
10                   Plaintiff,                          ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15            Pending before the Court is Plaintiff Crystal Irvine’s appeal from the Commissioner
16   of the Social Security Administration’s (SSA) denial of social security disability benefits.

17   The appeal is fully briefed (Doc. 12, Doc. 15, Doc. 16), and the Court now rules.
18   I.       BACKGROUND

19            The issues presented in this appeal are whether substantial evidence supports the

20   Administrative Law Judge’s (ALJ) determination that Claimant was not disabled beginning
21   on April 19, 2016 and whether the ALJ committed legal error in its analysis. (Doc. 12 at
22   1–2; AR 17, 197, 212).

23            A.    Factual Overview

24            Plaintiff was born in December 1982 (AR 48) and earned a bachelor’s degree in

25   2008 (AR 50). She has past relevant work experience as receptionist, quality assurance

26   manager, mortgage clerk, and customer service representative. (AR 30). Plaintiff filed her
27   social security disability claim on June 26, 2016, alleging disabilities including dissociative
28   identity disorder, depression, anxiety, and fibromyalgia. (AR 17, 218). An ALJ denied
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 2 of 13



 1   Plaintiff’s claim on May 22, 2019. (AR 32). The SSA Appeals Counsel denied a request
 2   for review of that decision and adopted the ALJ’s decision as the agency’s final decision.
 3   (AR 1).
 4          B.     The SSA’s Five-Step Evaluation Process
 5          To qualify for social security benefits, a claimant must show she “is under a
 6   disability.” 42 U.S.C. § 423(a)(1)(E). A claimant is disabled if she suffers from a medically
 7   determinable physical or mental impairment that prevents her from engaging “in any
 8   substantial gainful activity.” Id. § 423(d)(1)–(2). The SSA has created a five-step process
 9   for an ALJ to determine whether the claimant is disabled. See 20 C.F.R. § 404.1520(a)(1).
10   Each step is potentially dispositive. See id. § 404.1520(a)(4).
11          At the first step, the ALJ determines whether the claimant is “doing substantial
12   gainful activity.” Id. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. Substantial
13   gainful activity is work activity that is both “substantial,” involving “significant physical
14   or mental activities,” and “gainful,” done “for pay or profit.” Id. § 404.1572(a)–(b).
15          At the second step, the ALJ considers the medical severity of the claimant’s
16   impairments. Id. § 404.1520(a)(4)(ii). If the claimant does not have “a severe medically
17   determinable physical or mental impairment,” the claimant is not disabled. Id. A “severe
18   impairment” is one which “significantly limits [the claimant’s] physical or mental ability
19   to do basic work activities.” Id. § 404.1520(c). Basic work activities are “the abilities and
20   aptitudes necessary to do most jobs.” Id. § 404.1522(b).
21          At the third step, the ALJ determines whether the claimant’s impairment or
22   combination of impairments “meets or equals” an impairment listed in Appendix 1 to
23   Subpart P of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is disabled.
24   Id. If not, before proceeding to step four, the ALJ must assess the claimant’s “residual
25   functional capacity” (RFC). Id. § 404.1520(a)(4). The RFC represents the most a claimant
26   “can still do despite [her] limitations.” Id. § 404.1545(a)(1). In assessing the claimant’s
27   RFC, the ALJ will consider the claimant’s “impairment(s), and any related symptoms, such
28   as pain, [that] may cause physical and mental limitations that affect what [the claimant]


                                                  -2-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 3 of 13



 1   can do in a work setting.” Id.
 2          At the fourth step, the ALJ uses the RFC to determine whether the claimant can still
 3   perform her “past relevant work.” Id. § 404.1520(a)(4)(iv). The ALJ compares the
 4   claimant’s RFC with the physical and mental demands of the claimant’s past relevant work.
 5   Id. § 404.1520(f). If the claimant can still perform her past relevant work, the ALJ will find
 6   that the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
 7          At the fifth and final step, the ALJ determines whether—considering the claimant’s
 8   RFC, age, education, and work experience—she “can make an adjustment to other work.”
 9   Id. § 404.1520(a)(4)(v). If the ALJ finds that the claimant can make an adjustment to other
10   work, then the claimant is not disabled. Id. If the ALJ finds that the claimant cannot make
11   an adjustment to other work, then the claimant is disabled. Id.
12          C.     The ALJ’s Application of the Factors
13          Here, at the first step, the ALJ concluded that Claimant had not engaged in
14   substantial gainful activity since the alleged onset date of her disability. (AR 19).
15          At the second step, the ALJ determined that Plaintiff’s fibromyalgia, hypertension,
16   thyroid disorder, borderline personality disorder, major depressive disorder with psychosis,
17   anxiety disorder, and alcohol dependence constituted severe impairments under 20 C.F.R.
18   404.1520(c). (AR 19).
19          At the third step, the ALJ determined that Claimant’s impairments did not meet the
20   severity of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.
21   (AR 21). After evaluating Claimant’s RFC, the ALJ concluded that Plaintiff could perform
22   light work as defined in 20 C.F.R. 404.1567(b) “except she is able to perform simple
23   routine work involving simple work related decisions and simple instructions, involving
24   no public contact, can have occasional contact with coworkers, and is unable to drive as a
25   work responsibility.” (AR 24).
26          At the fourth step, the ALJ found that Plaintiff is unable to perform past relevant
27   work. (AR 30).
28          At the fifth and final step, the ALJ concluded that given Plaintiff’s age, education,


                                                 -3-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 4 of 13



 1   work experience, and RFC, a significant number of jobs existed in the national economy
 2   that she could have performed. (AR 24). Accordingly, the ALJ determined that Plaintiff
 3   was not disabled. (AR 31).
 4   II.     LEGAL STANDARD
 5           This Court may not overturn the ALJ’s denial of disability benefits absent legal error
 6   or a lack of substantial evidence. Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018).
 7   “Substantial evidence means . . . such relevant evidence as a reasonable mind might accept
 8   as adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)
 9   (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)).
10   On review, the Court “must consider the entire record as a whole, weighing both the
11   evidence that supports and the evidence that detracts from the [ALJ’s] conclusion, and may
12   not affirm simply by isolating a specific quantum of supporting evidence.” Id. (quoting
13   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)). The ALJ, not this Court, draws
14   inferences, resolves conflicts in medical testimony, and determines credibility. See
15   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995); Gallant v. Heckler, 753 F.2d 1450,
16   1453 (9th Cir. 1984). Thus, the Court must affirm even when “the evidence admits of more
17   than one rational interpretation.” Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). The
18   Court “review[s] only the reasons provided by the ALJ in the disability determination and
19   may not affirm the ALJ on a ground upon which he did not rely.” Garrison, 759 F.3d at
20   1010.
21   III.    DISCUSSION
22           Plaintiff raises three claims of error: (1) the ALJ improperly discounted the opinion
23   of Plaintiff’s examining doctor, Dr. Brent Geary, PhD; (2) the ALJ improperly discounted
24   Plaintiff’s testimony and the testimony of Plaintiff’s husband and mother-in-law; and (3)
25   the ALJ erred by accepting the testimony of a vocational expert based on an incomplete
26   hypothetical question. The Court addresses each in turn.
27           A.     Medical Evidence
28           First, Plaintiff argues the ALJ erred by assigning “little weight” to the opinion of


                                                  -4-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 5 of 13



 1   Dr. Geary, who examined Plaintiff on September 14, 2017 and concluded that “[g]iven the
 2   multiplicity and pervasiveness of [Plaintiff’s] problems, it is difficult to conjure a rationale
 3   whereby she would be able to sustain a job on a consistent basis.” (AR 910). The ALJ
 4   addressed Dr. Geary’s opinion as follows:
 5                 The undersigned assigns little weight to Dr. Geary’s opinion as
                   it is generally inconsistent with his own assessments, primarily
 6                 based on [Plaintiff’s] own subjective allegations, and
                   inconsistent with the longitudinal record. Dr. Geary
 7                 determined that through the administration of the Wechsler
                   Adult Intelligence Scale-IV, the claimant had a full scale IQ of
 8                 99, indicating average intelligence. Further, on the Wechsler
                   Memory Scale-IV, it was determined that [Plaintiff] had
 9                 normal results in all subareas of memory and overall. The
                   record also indicates that [Plaintiff] has been able to maintain
10                 eye contact with others. She has also generally exhibited
                   insight and judgment in the normal to fair range with some less
11                 than frequent abnormalities. Accordingly, based upon the
                   inconsistencies inherent in his testing, evaluations, and
12                 assessments, the undersigned assigns little weight to the
                   opinion of Dr. Geary.
13
     (AR 29) (citations omitted).
14
15          Under the circumstances of this case, an ALJ may reject the opinion of an examining
16   doctor by offering clear and convincing reasons supported by substantial evidence in the
17   record. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995), as amended (Apr. 9, 1996).
18   The ALJ met this standard here, and Plaintiff’s arguments to the contrary are unpersuasive.
19          First, relying on Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194 (9th Cir. 2008),
20   Plaintiff argues the ALJ erred by rejecting Dr. Geary’s opinion merely because he recorded
21   Plaintiff’s subjective complaints. (Doc. 12 at 10). In Ryan, an ALJ discounted the
22   claimant’s psychiatric assessment after concluding that the assessment was “based more
23   upon the claimant’s subjective complaints which are not fully supported in the record.” Id.
24   at 1198. The Ninth Circuit disagreed and noted that in addition to recording the claimant’s
25   subjective complaints, the psychiatrist also “recorded several of his own clinical
26   observations,” including that the claimant’s “[b]ehavior and mannerisms [we]re somewhat
27   odd”; “[s]he [wa]s easily agitated and appear[ed] to be very angry”; and her affect was
28   “anxious, distraught, nervous, shaky, and edgy.” Id. at 1199. The court held that “an ALJ


                                                  -5-
         Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 6 of 13



 1   does not provide clear and convincing reasons for rejecting an examining physician’s
 2   opinion by questioning the credibility of the patient’s complaints where the doctor does not
 3   discredit those complaints and supports his ultimate opinion with his own observations”
 4   Id. at 1199–20. The court further noted that “nothing in the record to suggest[ed] that [the
 5   psychiatrist] disbelieved [the claimant’s] description of her symptoms, or . . . relied on
 6   those descriptions more heavily than his own clinical observations in reaching the
 7   conclusion.” Id. at 1200.
 8           Unlike Ryan, here, Dr. Geary’s report did rely more heavily on Plaintiff’s
 9   descriptions than his own clinical observations. Indeed, Dr. Geary’s ultimate conclusion
10   seems to rely on little to none of his own clinical observations. Dr. Geary’s report indicates
11   that Plaintiff “arrived 15 minutes early for her appointment” and “maintained a somber but
12   involved demeanor throughout the time required to complete the assessment process.” (AR
13   903–904). Dr. Geary noted that Plaintiff’s “[f]acial expression was unremarkable,” “eye
14   contact and attention span were satisfactory,” “motor level was normal,” and her “speed of
15   speech was normal and associations were logical.” (AR 904). He further noted that Plaintiff
16   “appeared mildly tense but she was able to focus on topics at hand,” and “there were no
17   observed difficulties with judgment.” (AR 904). Further, as both Dr. Geary and the ALJ
18   acknowledged, most of Plaintiff’s test results were within normal limits. (AR 19, 910).1
19           Yet, Dr. Geary concluded that Plaintiff would not be able to sustain a job on a
20   consistent basis based on a review of records from other medical providers and other
21   information of which Plaintiff was the “sole source.” (AR 904). Under these circumstances,
22   the ALJ did not err by considering that Dr. Geary’s opinion was based on Plaintiff’s own
23   subjective allegations. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir.
24   2010) (holding that an ALJ articulated sufficiently specific and legitimate reasoning for
25   rejecting a treating doctor’s opinion where the opinion was “based almost entirely on the
26   1
       Plaintiff argues that these tests, such as IQ and Wechsler Memory Scale-IV, are
     inconsequential because Plaintiff’s disabilities are the result of personality disorders rather
27   than cognitive dysfunction. (Doc. 11). But this argument does not negate the fact that Dr.
     Geary’s ultimate conclusion was not supported by the tests he conducted. In other words,
28   Plaintiff performing within the normal range on cognitive functioning tests does not
     support Dr. Geary’s finding of severe personality disorders.

                                                  -6-
         Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 7 of 13



 1   claimant’s self-reporting” and the opinion did not offer “any independent analysis or
 2   diagnosis”).
 3           Next, Plaintiff argues that the ALJ’s statement that Dr. Geary’s opinion was
 4   inconsistent with the longitudinal record is not supported by substantial evidence. (Doc. 12
 5   at 11). In support of this argument, Plaintiff cites brief statements from Dr. Douglas
 6   Stockwell, M.D., and Dr. Brent Nadella, D.O., which state that Plaintiff is unable to drive
 7   or work due to her medical condition.2 (AR 345–46, 818). But the ALJ gave sufficiently
 8   specific and legitimate reasons to discount the statements of Drs. Stockwell and Nadella.
 9   Specifically, the ALJ noted that these opinions “are based in part upon the claimant’s
10   alleged black outs which have not been substantiated by the objective medical evidence.”
11   (AR 30). Further, the ALJ stated that these opinions were inconsistent with the fact that
12   Plaintiff has “generally exhibited intact concentration,” “has been assessed as having an
13   intact recent and remote memory,” and her ability to “engage in hobbies such as caring for
14   her pet, going on vacation, making art, and watching television.” (Id.). The ALJ
15   appropriately considered these factors, which are supported by the record, to determine
16   how much credit to afford opinions the contrary. See Ruckdashel v. Colvin, 672 Fed. App’x
17   745, 745–46 (9th Cir. 2017) (“The ALJ provided specific and legitimate reasons . . . by
18   stating that [an] opinion was conclusory, contradicted by the objective medical evidence,
19   and relied heavily upon [the claimant’s] subjective reports regarding the severity of her
20   disability.”).
21           Plaintiff also asserts that “the longitudinal record is voluminous and full of
22   examples” of serious symptoms resulting from Plaintiff’s depression and anxiety. (Doc. 12
23   at 12). But “[e]ven when the evidence is susceptible to more than one rational
24   interpretation, [the Court] must uphold the ALJ’s findings if they are supported by
25   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th
26   Cir. 2012). Here, the ALJ’s findings are supported by the record and the Court does not
27   find that the record evidence pointing in the opposite direction compels a conclusion
28   2
      Plaintiff attributes one of these letters to Dr. David Engstrom, D.O., but it appears that
     Dr. Nadella signed the letter rather than Dr. Engstrom. (AR 818).

                                                -7-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 8 of 13



 1   contrary to the ALJ’s.
 2          In sum, the ALJ did not err by affording “little weight” to Dr. Geary’s opinion.
 3          B.     Testimonial Evidence
 4                 1.     Plaintiff’s Symptom Testimony
 5          Plaintiff next argues the ALJ erred by discounting Plaintiff’s subjective symptom
 6   testimony. The Court disagrees.
 7          The Ninth Circuit has established a two-step analysis for an ALJ to determine
 8   whether to credit a claimant’s subjective symptom testimony. “First, the ALJ must
 9   determine whether the claimant has presented objective medical evidence of an underlying
10   impairment which could reasonably be expected to produce the pain or other symptoms
11   alleged.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison, 759
12   F.3d at 1014–15). If the claimant presents such evidence, the ALJ then evaluates the
13   claimant’s subjective complaints. See id. “In evaluating the credibility of pain testimony
14   after a claimant produces objective medical evidence of an underlying impairment, an ALJ
15   may not reject a claimant’s subjective complaints based solely on a lack of medical
16   evidence to fully corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d
17   676, 680 (9th Cir. 2005). Instead, an ALJ must provide “specific, clear, and convincing
18   reasons” for doing so. Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014).
19          Claimant testified that she could sit in a chair for 30 minutes to two hours at a time,
20   stand for 30 minutes to an hour at a time, walk about a mile at a time, and lift 10 to 14
21   pounds. (AR 64–65). She further stated that she attempts to do chores, but these attempts
22   are often unsuccessful due to her anxiety, and she does not go grocery shopping. (AR 65).
23          At the first step, the ALJ determined that “[C]laimant’s medically determinable
24   impairments could reasonably be expected to cause the alleged symptoms.” (AR 25). At
25   the second step, however, the ALJ determined that “[C]laimant’s statements concerning
26   the intensity, persistence and limiting effects of these symptoms are not entirely consistent
27   with the medical evidence and other evidence in the record.” (Id.).
28          After a considerable discussion of the record evidence in this case, the ALJ


                                                 -8-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 9 of 13



 1   concluded:
 2                 It follows that in consideration of [Plaintiff’s] symptoms
                   associated with . . . borderline personality disorder, major
 3                 depressive disorder with psychosis, anxiety disorder, and
                   alcohol dependence, and the record hearing, [Plaintiff] is
 4                 generally able to perform work at the light exertional level.
                   Considering that [Plaintiff] has been able to understand health
 5                 care instructions, has been able to perform most of the
                   activities of daily living, has intact concentration, and almost
 6                 completed her Master’s degree, she is able to perform simple
                   routine work involving simple work related decisions and
 7                 simple instructions. Due to the claimants past suicidal
                   ideations, reported hallucinations, and intermittent decreased
 8                 mood and affect, [Plaintiff] can have no public contact.
                   However, as [Plaintiff] has been able to attend events at her
 9                 son’s school, has been able to go to Goodwill to shop, has gone
                   on vacations, has taken in her cousin’s family to live with her,
10                 and has [a] positive relationship with her family, [Plaintiff] can
                   have occasional contact with co-workers. In accepting
11                 [Plaintiff’s] statements that she experiences panic attacks when
                   driving and the below opinions, [Plaintiff] can perform work
12                 which does not have driving as a work responsibility.
13   (AR 28).
14          Relying on Garrison, Plaintiff argues that the ALJ erred by selectively citing her
15   more normal psychiatric records to “reject [her] testimony merely because symptoms wax
16   and wane in the course of treatment.” See 759 F.3d at 1017. (Doc. 12 at 14). Plaintiff further
17   argues that the ALJ erred by relying on evidence of her daily activities to conclude that she
18   was capable of working full-time. See id. at 1016 (“We have repeatedly warned that ALJs
19   must be especially cautious in concluding that daily activities are inconsistent with
20   testimony about pain, because impairments that would unquestionably preclude work and
21   all the pressures of a workplace environment will often be consistent with doing more than
22   merely resting in bed all day.”).
23          The ALJ, however, did not discount Plaintiff’s symptom testimony “merely”
24   because her symptoms waxed and waned over time or because she could complete some
25   chores during the day. “The ALJ may consider many factors in weighing a claimant’s
26   credibility, including (1) ordinary techniques of credibility evaluation, such as the
27   claimant’s reputation for lying, prior inconsistent statements concerning the symptoms, and
28   other testimony by the claimant that appears less than candid; (2) unexplained or


                                                 -9-
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 10 of 13



 1   inadequately explained failure to seek treatment or to follow a prescribed course of
 2   treatment; and (3) the claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035,
 3   1039 (9th Cir. 2008) (citations and internal quotation marks omitted); see also 20 C.F.R. §
 4   404.1529(a) (“In evaluating the intensity and persistence of your symptoms, including
 5   pain, we will consider all of the available evidence, including your medical history, the
 6   medical signs and laboratory findings, and statements about how your symptoms affect
 7   you.”).
 8           The ALJ considered these factors here, and Plaintiff’s improvement during the
 9   course of treatment and completion of daily activities were but two factors in a
10   comprehensive analysis. The ALJ noted that although Plaintiff testified that she had
11   difficulty recalling information, she had normal results in the subarea of memory on the
12   Wechsler Memory Scale-IV and that she had been generally able to recall her personal and
13   health history. (AR 26). Further, contrary to her testimony that she was unable to
14   concentrate, understand information, and complete tasks, the ALJ cited record evidence
15   indicating that Plaintiff had exhibited a normal or coherent thought processes and had been
16   able to understand health care and discharge instructions and engage in conversations and
17   answer questions appropriately. (AR 26). The ALJ further noted that although Plaintiff
18   alleged that she had hallucinations since her youth, she had been able to “maintain full time
19   employment, get a Bachelor’s degree, and almost finish her Master’s degree.” (AR 27).
20   Further, the ALJ acknowledged that Plaintiff had been previously voluntarily hospitalized
21   for psychosis and attempting suicide in 2016, but has not had required hospitalization since
22   then and commonly denied suicidal ideations. (AR 27). Considering these findings
23   together, which are supported by substantial record evidence, the ALJ rejected Plaintiff’s
24   subjective symptom testimony. The ALJ did not err by doing so. See Andrews, 53 F.3d at
25   1039.
26                 2.     Lay Witness Testimony
27           Next, Plaintiff argues that the ALJ improperly rejected the testimony of Brent
28   Irvine, Plaintiff’s husband, and Denise Irvine, Plaintiff’s mother-in-law.


                                                - 10 -
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 11 of 13



 1          Mr. Irvine completed a questionnaire describing Plaintiff’s limitations. He stated
 2   that due to Plaintiff’s illness, she could not drive, work, be social with groups of people, or
 3   control food-related urges. (AR 247). He further stated that Plaintiff had vivid nightmares
 4   that prevented her from sleeping and had memory issues that prevented her from paying
 5   bills or remembering to turn off the stove. (AR 247–49). The ALJ assigned “little weight”
 6   to this assessment, reasoning as follows:
 7                 [Plaintiff’s] husband . . . submitted a Third Party Function
                   report in which he detailed that [Plaintiff] exercised regularly,
 8                 han[g]s out with her friends, cares for her son, but has difficulty
                   paying attention for longer than thirty minutes, following
 9                 instructions, and handling stress. Mr. Irvine lacks the medical
                   training necessary to make exacting observations as to dates,
10                 frequencies, types, and degrees of medicals signs and
                   symptoms or the frequency or intensity of unusual mood or
11                 mannerisms. However, based upon his relationship to
                   [Plaintiff] and consistent observations, the undersigned assigns
12                 little weight to his assessments.
13
     (AR 30) (citation omitted). The ALJ did not specifically address the questionnaire
14
     completed by Plaintiff’s mother-in-law, which also stated that Plaintiff suffered from
15
     memory issues and was unable to complete tasks due to lack of focus. (AR 304–06).
16
            The applicable regulations require the ALJ to consider testimony from a claimant’s
17
     family and friends. See 20 C.F.R. §§ 404.1529(c)(3), 404.1545(a)(3). The regulations,
18
     however, “do not require the ALJ to provide express reasons for rejecting testimony from
19
     each lay witness.” Molina, 674 F.3d at 1114 (clarifying that contrary to the statement in
20
     Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993), that “[i]f the ALJ wishes to discount
21
     the testimony of the lay witnesses, he must give reasons that are germane to each witness,”
22
     an ALJ is not required to “discuss every witness’s testimony on a individualized, witness-
23
     by-witness basis”).
24
            Plaintiff argues that the ALJ improperly required Mr. Irvine to have medical
25
     expertise in order to comment on Plaintiff’s ability to perform activities. (Doc. 12 at 17).
26
     The Court, however, does not read the ALJ decision as requiring Mr. Irvine to have medical
27
     expertise. Rather, the ALJ stated that she was not relying on Mr. Irvine’s conclusions
28
     regarding Plaintiff’s medical conditions, which would require medical expertise. Nor does

                                                 - 11 -
      Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 12 of 13



 1   it appear that the ALJ discounted Mr. Irvine’s statement in its entirety. Instead, the ALJ
 2   considered Mr. Irvine’s relationship to Plaintiff and determined that Mr. Irvine’s statements
 3   merited “little weight” when considered in light of the remaining evidence. Further,
 4   because Plaintiff’s mother-in-law’s statements were similar in nature to Mr. Irvine’s, the
 5   ALJ did not need to specifically address her testimony to afford it little weight. See Molina,
 6   674 F.3d at 1114.
 7          But even assuming the ALJ’s decision to assign little weight to these opinions was
 8   erroneous, the Court concludes that any error was harmless. See Marsh v. Colvin, 792 F.3d
 9   1170, 1172 (9th Cir. 2015); Johnston v. Astrue, No. CV 11-8121-PHX-JAT, 2012 WL
10   3108838, at *11 (D. Ariz. July 31, 2012) (applying harmless error review to an ALJ’s
11   disregarding of competent lay witness testimony). The limitations and disabilities
12   contained in these questionnaires were consistent with Plaintiff’s own testimony, which
13   the ALJ discounted for reasons supported by substantial evidence. At best, the lay witness
14   testimony corroborates Plaintiff’s properly discredited testimony, and, accordingly, the
15   Court finds that this evidence would not have changed the ALJ’s disability determination.
16   See Marsh, 792 F.3d at 1173 (“ALJ errors in social security cases are harmless if they are
17   ‘inconsequential to the ultimate nondisability determination.’” (quoting Stout v. Comm’r,
18   Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006))).
19          C.     Vocational Expert Testimony
20          Finally, Plaintiff argues the ALJ erred by posing improper hypotheticals to the
21   vocational expert. (Doc. 12 at 18). Specifically, Plaintiff argues that because the ALJ
22   improperly discounted the evidence discussed above, the questions posed to vocational
23   expert did not adequately set forth all of Plaintiff’s limitations. (Id.). Because the Court
24   concludes that the ALJ did not err in reaching its determinations, the ALJ did not err in
25   posing its hypothetical questions. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.
26   2005) (“The hypothetical that the ALJ posed to the VE contained all of the limitations that
27   the ALJ found credible and supported by substantial evidence in the record.”).
28


                                                 - 12 -
     Case 2:20-cv-01086-JAT Document 17 Filed 04/16/21 Page 13 of 13



 1   IV.   CONCLUSION
 2         For the foregoing reasons,
 3         IT IS ORDERED that the ALJ decision is AFFIRMED. The Clerk of Court shall
 4   enter judgment accordingly.
 5         Dated this 16th day of April, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
